department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov teats ble f dollar_figure -00 dollar_figure o9o-2d legend church c order health system a service corp a medical center a nursing home a directory m plan c this is in response to a ruling_request dated date as supplemented by additional correspondence dated date in which your authorized representatives request a ruling on your behalf concerning whether plan c is a church_plan described in sec_414 of the internal_revenue_code and has continued to meet the requirements of sec_414 since its inception the following facts and representations have been submitted on your behalf plan c was established effective date by nursing home a plan c is intended to qualify under sec_401 of the code nursing home a is exempt from tax under sec_501 of the code nursing home a provides nursing services primarily for page the benefit of geriatric and alds patients its certificate of incorporation states that the nursing facility is under the auspices of church c and its bylaws provide that it operates in conformity with the ethical and religious directives for church c health facilities of the united_states church c conference as the same may be revised from time to time medical center a is the sole member of nursing home a and appoints its board_of trustees the trustees may also be removed by medical center a medical center a is listed in directory m the official directory of church c and has been so listed since its creation in date medical center a became the sole member of nursing home a pursuant to a reorganization on date prior thereto the sole member of nursing home a was service corp a which became nursing home a's sole member in a reorganization in service corp a had been a code sec_501 organization continuously since its inception in until its effective termination as a result of the merger including the period since when pian c was established and throughout the period service corp a was the sole member of nursing home a service corp a had the power to appoint and remove nursing home a trustees pursuant to its certificate of incorporation the purpose of service corp a was to further any and all benevolent charitable scientific and education activities in which the order now are and hereafter may become engaged the bylaws of service corp a provided that its purposes-were to be carried out in conformity with the ethical and religious directives for church c health facilities of the united_states church c conference individual members of the order were at all times the members of service corp a and as such had the power to elect and remove the directors of service corp a the order is an apostolic congregation of women that is a part of church c it has been continuously listed in directory m at all times during which its members were serving as the members of service corp a prior to the reorganization health system a was the sole member of nursing home a and had the power to appoint and remove its trustees health system a was listed in directory m at all times during the period it was the sole member of nursing home a and continuously since at least when plan c was established pursuant to the terms of plan c a committee appointed by the board_of trustees of nursing home a has administered plan c since its inception the terms of plan c also provide that the committee members may be removed by the board_of trustees of nursing home a the principal purpose of the committee has been at all times the administration of plan c a ruling is requested that plan c constitutes a church_plan described in sec_414 of the code and has been such a church_plan since its inception sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 1974_3_cb_1 enacted date sec_1017 of erisa provided that sec_414 applied as of the date of erisa's enactment however sec_414 subsequently was amended by sec_407 of the multiemployer pension_plan amendments act of publaw_96_364 to provide that sec_414 was effective as of date page sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 from the time plan c was established in until the reorganization nursing home a was under the control of health system a which was listed in directory m the internal_revenue_service has determined that any organization listed in directory m is an organization described in sec_501 of the code that is exempt from tax under sec_501 also any organization that is listed in directory m shares common religious bonds and convictions with church c and is deemed associated with church c within the meaning of sec_414 of the code thus nursing home a is deemed indirectly under the control of and associated with church c from until the reorganization in the reorganization service corp a gained control of nursing home a service corp a is a code sec_501 organization that is under the control of the order a part of church c service corp a is also deemed associated with church c by virtue of its bylaws and certificate of incorporation therefore nursing home a was indirectly under the control of church c from the reorganization until the reorganization in the reorganization medical center a which is listed in directory m assumed control of nursing home a and therefore from the reorganization onward nursing home a is indirectly under the control of and associated with church c accordingly pursuant to sec_414 and c of the code nursing home a employees are deemed to be employees of church c and church c is deemed to be the employer of such employees for purposes of the church_plan rules page however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches since its inception plan c has been administered by a committee appointed by the board_of trustees of nursing home a committee members also may be removed by the board_of trustees thus the committee is and has been under the control of nursing home a since the committee is controlled by nursing home a it is also indirectly under the control of church c further since as represented above the primary purpose of the committee is the administration of plan c the committee constitutes an organization the principal purpose or function of which is the administration of plans or programs for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches therefore the committee would qualify as an organization described in sec_414 of the code for the period beginning with the inception of plan c and thereafter accordingly in regard to your ruling_request we conclude that plan c constitutes a church_plan described in sec_414 of the code and has been such a church_plan since its inception this letter expresses no opinion as to whether plan c satisfies the requirements for qualification under sec_401 of the code the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the appropriate office of the internal_revenue_service this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file in this office the original of this ruling is being sent to one of your representatives and a copy is being sent to you and a second representative page this letter was prepared by who may be reached at sincerely yours ean y pantie ou frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice cc
